DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 06/07/2021 have been fully considered but they are not persuasive.
With respect to applicant’s arguments, specifically those directed towards the newly added limitation, the examiner would like to point below for the Office’s position with respect to the newly added limitation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibata et al. (JP08-39878) in view of Moehle (3,540,671), further in view of KUDO (JP5924749B1).

With respect to claim 1, Shibata et al. teaches in Fig. 1 a tape supplying device (1) that supplies a printing tape (3) from a tape roll (2) having the printing tape (3) wound therein to a tape printing device (12), the tape supplying device (1/5) comprising: a roll supporting part (4) that supports the tape roll (2) in a posture in which a rotation axis (about shaft 4) of the tape roll (2) crosses a mounting surface (22, which contains surface 23) on which the tape printing device (12) and the tape supplying device (1) are mounted (as 22 allows the printer be mounted to the tape supplying device while surface 23 allows a tape supplying device to be mount to the printer, as seen in Fig. 4), wherein the mounting surface (specifically surface 23 of 22) is perpendicular to a gravity direction (i.e. a downward direction). 
Shibata et al. remains silent regarding the tape supplying device suppling the printing tape to the tape printing device in a state in which the tape supplying device is not installed on the tape printing device and a pedestal part that rotatably supports the roll supporting part, wherein the roll supporting part that supports the tape roll in a posture in which one end surface of the tape roll comes in contact with a specific side surface of the roll supporting part.

It would have been obvious to one of ordinary skill in the before the effective filing of the instant invention to modify the tape supplying device of Shibata et al. to be structurally independent from the printer as taught by Moehle because such a modification provides structure that overcomes and removes web breakage and difficulties when feeding a web like material, Col. 1 lines 44-57, thereby improving the printing capabilities of Shibata et al..
Shibata et al. as modified Moehle remains silent regarding a pedestal part that rotatably supports the roll supporting part, wherein the roll supporting part that supports the tape roll in a posture in which one end surface of the tape roll comes in contact with a specific side surface of the roll supporting part. 
KUDO teaches a similar a pedestal part ([0021] and 21) that rotatably supports a roll supporting part (2), wherein the roll supporting part (2) that supports a tape roll (10) in a posture in which one end surface of the tape roll (10) comes in contact with a specific side surface (i.e. a right side surface) of the roll supporting part (2 as seen in Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to further modify Shibata et al. to include the pedestal part of Kudu because Kudu teaches such a modification ensures the position of the roll [0022], thereby improving the feeding operation of Shibata et al.




With respect to claim 3, Shibata et al. teaches in Fig. 3 a tape printing system  comprising: a tape printing device (12); and a tape supplying device (1) that supplies a printing tape (3) from a tape roll (2) having the printing tape (3) wound therein to the tape printing device (12), wherein the tape supplying device (1) includes a roll supporting part (4) that supports the tape roll (2) in a posture in which a rotation axis (along the shaft of 4) of the tape roll (2) crosses a mounting surface (22, which contains surface 23) on which the tape printing device (12) and the tape supplying device (1) are mounted (as 22 allows the printer be mounted to the tape supplying device while surface 23 allows a tape supplying device to be mount to the printer, as seen in Fig. 4) and perpendicular to a gravity direction (as surface 23 of mounting surface 22 is perpendicular to the downward direction of gravity).
Shibata et al. remains silent regarding the tape supplying device suppling the printing tape to the tape printing device in a state in which the tape supplying device is not installed on the tape printing device and includes the roll supporting part that supports the tape roll in a posture in which one end surface of the tape roll comes in contact with a specific side surface of the roll supporting part..
Moehle teaches a similar tape web supply being structurally independent from a tape processing apparatus, like a printer, e.g. a tape supplying device (2) suppling a tape (1) to the a device (14) in a state in which the tape supplying device (2) is not installed on the device (14).
It would have been obvious to one of ordinary skill in the before the effective filing of the instant invention to modify the tape supplying device of Shibata et al. to be structurally 
Shibata et al. as modified Moehle remains silent regarding a pedestal part that rotatably supports the roll supporting part, wherein the roll supporting part that supports the tape roll in a posture in which one end surface of the tape roll comes in contact with a specific side surface of the roll supporting part. 
KUDO teaches a similar a pedestal part ([0021] and 21) that rotatably supports a roll supporting part (2), wherein the roll supporting part (2) that supports a tape roll (10) in a posture in which one end surface of the tape roll (10) comes in contact with a specific side surface (i.e. a right side surface) of the roll supporting part (2 as seen in Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to further modify Shibata et al. to include the pedestal part of Kudu because Kudu teaches such a modification ensures the position of the roll [0022], thereby improving the feeding operation of Shibata et al.


Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Huang (2006/0191152) which teaches a pedestal for supporting a roll.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW G MARINI/Primary Examiner, Art Unit 2853